AO 245B (Rev. 02/'08/2019) .Iudgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
soUTHERN ois'rRicT oF CALIFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE

 

  

 

V_ (For offenses committed on or Aaer November 1, 1937)
Luis Angel GUARACA_SimbaHa Case Number: l9MJ8086-AGS
KEITH H. RUTMAN CJA Mr"‘“”“\
agenda ari`éy .E_¥; -. ».
REGISTRATION NO.
THE DEFENDANT:

pleaded guilty to count(s) l OF TI-IE COMPLAINT
E was found guilty to count(s)

 

 

after a plea of not guilty.

Accordingly, the defendant 1s adjudged guilty of such count(s), Which involve the following offense(s):
Title & Section Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) l

The defendant has been found not guilty on count(s)
|:l Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED (66 DAYS)

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DI-IS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

|:| Court recommends defendant be deported/removed With relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

March 14, 2019
Date of lrn osition of Sentence

Received h

DUSM HoNoRh¢EHE ANDREW G. sCHoPLER
UNiTED sTATEs MAGISTRATE JUDGE

 

